DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission, including an IDS, filed on 06 January 2022, has been entered.  The amendment to the claims filed 07 December 2021 has been entered.  Claims 1, 5, 8-13, 15-18, 20 and 21 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	The rejection of Claims 1, 5, 8-10, 12, 14, 15, 17 and 19-21 under 35 U.S.C. 103 as being unpatentable over Lerasle et al (WO 2013/164459) in view of Tsubouchi (EP 2,520,637), made in the previous Office action is withdrawn in view of the amendments made to independent Claims 1, 5 and 21 adding that “wherein the lubricant composition comprises 50 to 99% of PAG by weight with respect to the total weight of the composition”.  Lerasle et al disclose that the polyalkylene glycol component is present in the lubricant composition in an amount of from 1 to 28% by weight.  
            The rejection of Claims 1, 5, 8, 9, 13-14, 18 and 21 under 35 U.S.C. 103 as being unpatentable over Lerasle et al (US 10,604,717) in view of Tsubouchi (EP 2,520,637) made in the previous Office action is withdrawn in view of the amendments made to independent Claims 1, 5 and 21 adding that “wherein the lubricant composition comprises 50 to 99% of PAG by weight with respect to the total weight of the composition”.  Lerasle et al disclose that the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-13, 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 8,400,030) in view of Tsubouchi (EP 2,520,637).
As previously set forth, Tang et al [“Tang”] disclose lubricating compositions, additive packages, and methods for lubricating a transmission, particularly a hybrid electric transmission for a vehicle.  COL.1, L5-7.  Tang discloses that electric vehicles are equipped with electric motors, and hybrid electric vehicles may have electric motor(s) in combination with a combustion engine.  Tang teaches that in a hybrid electric transmission, the transmission fluid 
Tang discloses a method for providing a versatile lubricating fluid for lubricating a hybrid vehicle. The method includes blending an oil of lubricating viscosity with a dispersant additive and a metal-containing detergent to provide a lubricant composition having an electric conductivity of less than about 1700 pS/m.  COL.2, L32-40.      
Tang discloses that base oils suitable for use in formulating lubricant compositions may be selected from any of suitable synthetic or natural oils or mixtures thereof.  COL.3, L45-47.  Suitable synthetic base oils may include polyglycols, alkylene oxide polymers and interpolymers and derivatives thereof.  Tang discloses that such oils are exemplified by the oils prepared through polymerization of ethylene oxide or propylene oxide.  COL.4, L4-18.  Tang discloses that the base oil may be present in the fluid composition in an amount ranging from about 50 wt% to about 95 wt% based on a total weight of the fluid composition.  COL.5, L34-39.   
It would appear obvious to one of ordinary skill use the lubricant composition disclosed in the prior art to Tang in an electric vehicle since Tang teaches that the lubricant composition is suitable for use with an electric motor.  
As set forth above, Tang discloses that in a hybrid electric transmission the transmission fluid may be in contact with parts of the electric motor or a similar fluid may be used for both the transmission and for cooling and lubricating the motor.  For example, the lubricating and cooling fluid for the motor may be in contact with electrical windings in the stator in order to efficiently cool the electric motor and to insulate the electric parts to prevent a short circuit of the electric motor.  Accordingly, Tang discloses that the fluid desirably has a relatively low electrical 
Applicant’s invention is drawn to a method for cooling one or more components of an electric vehicle, wherein the electric vehicle comprises an electric engine as a single drive, whereas Tang is concerned with lubricating vehicles having hybrid and/or micro-hybrid engines.  However, Tsubouchi is added to teach that cooling lubricating oils compositions may be used for cooling a motor, a battery, an inverter, an engine, an electric cell, or the like, in an electric vehicle, a hybrid vehicle, or the like (Abstract).  Tsubouchi discloses that the base oil may comprise polyalkylene glycols [0021].  Thus Tsubouchi discloses that, in general, cooling lubricating oils may be used in either electric vehicles or hybrid vehicles.  
Having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the lubricant composition disclosed in Tang, taught as suitable for vehicles having hybrid and/or micro-hybrid engines, in electric vehicles, as evidenced by Tsubouchi, if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims maybe rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Arguments
In response applicant argued that “electric vehicle” means a vehicle comprising an electric engine as a single drive means, unlike a hybrid vehicle which comprises as drive means a combustion engine and an electric engine.  Applicant arguments have been fully considered but are not deemed to be persuasive.  

As set forth above, Tang discloses that in a hybrid electric transmission the transmission fluid may be in contact with parts of the electric motor or a similar fluid may be used for both the transmission and for cooling and lubricating the motor.  For example, the lubricating and cooling fluid for the motor may be in contact with electrical windings in the stator in order to efficiently cool the electric motor and to insulate the electric parts to prevent a short circuit of the electric motor.  Accordingly, Tang discloses that the fluid desirably has a relatively low electrical conductivity so that the electric motor can operate properly without short-circuiting.  COL.1, L25-34.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
February 8, 2022